     Case 1:16-cv-01050-NONE-JDP Document 103 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     MICHAEL NEIL JACOBSEN,                            No. 1:16-cv-01050-NONE-JDP
12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS THAT
13            v.                                         DEFENDANTS MOTION TO DISMISS BE
                                                         DENIED IN PART AND GRANTED IN PART
14     OFFICER CURRAN, et al.,
                                                         (Doc. Nos. 100, 102)
15                        Defendants.
16

17

18           Plaintiff Michael Neil Jacobsen, who filed this action while he was a state prisoner, is
19    proceeding pro se and in forma pauperis in this now-closed civil rights action 42 U.S.C. § 1983.
20    This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.
21    § 636(b)(1)(B) and Local Rule 302.
22           On April 1, 2019, the court dismissed this action due to plaintiff’s failure to prosecute and
23    comply with court orders, after reviewing the extensive history of plaintiff’s repeated failure to
24    comply with deadlines established by the court in this case. (Doc. No. 98.) Over eight months
25    later, on December 3, 2019, plaintiff filed a motion seeking to set aside that order of dismissal
26    and associated judgment, in which he attempts to again explain various reasons why he had
27    difficulty meeting the court established deadlines. (Doc. No. 100.) On March 19, 2020, the
28

                                                         1
     Case 1:16-cv-01050-NONE-JDP Document 103 Filed 05/20/20 Page 2 of 2

 1    assigned magistrate judge issued findings and recommendations, recommending that plaintiff’s

 2    motion be denied. (Doc. No. 102.) Those findings and recommendations were served on

 3    plaintiff, and contained notice that objections were due within fourteen (14) days. No party has

 4    objected.

 5           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 6    de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 7    findings and recommendations are supported by the record and by proper analysis. Nothing in

 8    plaintiff’s December 3, 2019 motion provides a sufficient basis for setting aside the judgment

 9    entered on April 1, 2019.

10           Accordingly, IT IS HEREBY ORDERED that:

11           1.      The findings and recommendations issued on March 19, 2020 (Doc. No. 102), are

12                   adopted in full;

13           2.      Plaintiff’s motion to set aside the order of dismissal (Doc. No. 100) is denied.

14    IT IS SO ORDERED.
15
         Dated:     May 19, 2020
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
